--------------------------------------------------------------------------------

Exhibit 10.14(a)
 
FIRST AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. SUPPLEMENTAL RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)


WHEREAS, pursuant to Section 7.1 of the Minerals Technologies Inc. Supplemental
Retirement Plan (As Amended and Restated Effective December 31, 2008) (the
“Plan”), Minerals Technologies Inc. (the “Company”) reserves the right to amend
the Plan by action of its Board of Directors or its delegate and now wises to do
so by the following amendment.


NOW, THEREFORE, the Plan is hereby amended as follows effective as of the date
hereof:


1.
Article II shall be amended to read as follows:



ARTICLE II
PARTICIPATION


The Administrative Committee of the Plan (the “Administrative Committee”) shall
determine which management employees and highly compensated employees of the
Company and subsidiaries of the Company participating in this Plan shall be
eligible to participate in the Plan from time to time; provided that such
individuals also be participants in the Retirement Plan whose benefits under the
Retirement Plan are limited by reason of Sections 415 and/or 401(a)(17) of the
Code.


2.
Section 7.1 shall be amended to read as follows:



“The Company, acting through its Board of Directors or its delegate, shall have
the right to amend the Plan in whole or in part at any time, and the Company’s
General Counsel or his delegate shall have the right to amend the Plan for
provisions that (i) are required by the Code or other applicable law, (ii) do
not materially increase costs of the Plan to the Company or materially change
Participants’ benefits under the Plan, or (iii) clarify ambiguous or unclear
Plan provisions; provided, however, that no amendment shall, without the
Participant’s consent, reduce the benefits accrued on behalf of any Participant
as of the effective date of such amendment.  Any amendment shall be in writing
and executed by a duly authorized officer of the Company.”


IN WITNESS WHEREOF, the Company, by its duly authorized officers, has caused
this First Amendment to be executed, on this 22nd day of December, 2014.



 
MINERALS TECHNOLOGIES INC.
    BY:
/s/ Thomas J. Meek
 
Thomas J. Meek
 
Vice President General Counsel

 
 

--------------------------------------------------------------------------------


 
 